DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending and examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Re Claim 1, clause (c) recites “outside of and separate from the one basic array” but there is no basic array recited previously in the claim.  Examiner believes that this is a mere typographical error and said limitation should simply read as “outside of and separate from the one array.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 recites “wherein each of a select number of the at least 3 arrays is a concentrated array that meets requirements a) through c)” but examiner notes that requirement c) refers to a different array from that of requirements a) and b).  In other words, at least two arrays are needed to meet requirements a) through c).  As such, each concentrated array cannot meet all three requirements.
Additionally in Claim 1, it is recited “wherein the extra-interval is a distance greater than the inner-interval of the specific concentrated array” but it is unclear whether that refers to the specific array in requirement c) or to the concentrated array, which is understood to be different from the specific array.  It appears that Claim 1 recites at least 3 arrays, the 3 arrays being (i) one array, (ii) a specific array, and (iii) a concentrated array.
Claims 2-15 are rejected at least for being dependent from Claim 1.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 1, LaVon (US 2013/0211363) is considered to be the closest prior art.  LaVon discloses a diaper having multiple arrays of elastics arranged in the front belt and the back belt but fails to disclose, inter alia, concentrated arrays that have 2-10 elastic bodies, an inner-interval between elastic bodies at 2-4mm and an extra-interval greater than the inner-interval but less than 8mm, and the concentrated array being disposed at the front proximal tummy zone as defined in the claim.  As disclosed in LaVon, it appears that the only concentrated array is in the front and back waist zones, see [0065], which yields a specific force profile that would provide the right amount of cinching at particular locations.  Therefore it would not have been obvious to modify the location of the concentrated array since doing so would destroy the intended force profile in LaVon’s diaper.  The remaining claims are allowable at least for being dependent from Claim 1.
Examiner Comments
No obvious-type double patenting is warranted because prior-filed applications 15/424,117 and 15/443,011 do not recite a concentrated array in the claims.  Prior-filed application 15/442,848 and 15/443,076 fail to recite that the concentrated array is disposed in the front proximal tummy zone.  Prior-filed application 15/443,036 recites arrays in the back belt.  15/443,045 only recites at least 2 concentrated arrays without reciting “one array” and “one specific array” (which are understood to be different from a concentrated array).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        10 September 2022